Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000525
                                                       29-NOV-2013
                                                       11:50 AM


                         SCWC-11-0000525

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


       FIRST HAWAIIAN BANK, Respondent/Plaintiff-Appellee,

                                vs.

       ROGER P. CHADWICK, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-11-0000525; CIV. NO. 11-1-0164(2))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Nakayama, Acting C.J., Acoba, McKenna, and Pollack, JJ., with
    Circuit Judge To#oto#o, in place of Recktenwald, C.J., recused)

          The Application for Writ of Certiorari filed on

November 4, 2013 by Petitioner/Defendant-Appellant Roger Chadwick

is hereby rejected.

          DATED: Honolulu, Hawai#i, November 29, 2013.

Roger Chadwick,                  /s/ Paula A. Nakayama
pro se
                                 /s/ Simeon R. Acoba, Jr.
Jonathan W.Y. Lai,
for respondent                   /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack

                                 /s/ Fa#auuga L. To#oto#o